DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2nd Non-Final Rejection
The examiner concedes that in the previous Office Action, Lee (US 2017/0316297) was misinterpreted by the examiner. The examiner agrees with the applicant’s characterization of Lee made in the 12/30/2021 reply.

The previous rejection is withdrawn and a new rejection is made with a different reference. The present action is a 2nd Non-Final rejection. Wildsmith et al. (US 10,359,643) teaches what Lee was purported to teach.
In particular, Wildsmith teaches (see figure 4 for instance) that there can be indicia directly on an optical lens for eyesight/vision correction. This indicia can be (claim 22 of Wildsmith et al.) a barcode.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0278927) in view of Wildsmith et al. (US 10,359,643).
Nakamura et al. teaches (see especially figure 4) a generic ordering process that does not pertain specifically to ophthalmic lens. Nakamura et al. teaches that a code which represents a product can be scanned by an electronic device to cause an order for that product. 
Wildsmith teaches (see figure 4 for instance) that there can be indicia directly on an optical lens used for eyesight/vision correction. This indicia can be (claim 22 of Wildsmith et al.) a barcode. From column 6 of Wildsmith et al.: “Although the illustrated marking is numerical, non-numerical markings such as bar codes, data matrices and the like are lens features that can also be integrated into a lens using the methods described herein, or any combination of such markings.”


Thus Nakamura et al./Wildsmith et al. renders obvious claims that pertain generically to reordering a product without special processes that are unique to ordering ophthalmic lenses. Even though Nakamura et al. does not pertain specifically to ordering ophthalmic lenses, those claims, including claims 1-8, 10-13 and 15, which the examiner judges would be met or rendered obvious by Nakamura et al.’s generic reordering system in combination with Wildsmith et al., where the product is eyeglasses with an optical code thereon.



Those claims not rejected in this way recite something more, such as various particular ordering customizations and steps that pertain specifically to eyeglasses ordering.

The examiner adds that even though some claims (such as claim 7) recite changing features, this step is still generic and doesn’t pertain to special customizations that might pertain to eyeglasses.
See for example Nakamura et al. figure 4. After the barcode has been scanned at s10 and the order information is transmitted to the e-commerce support system, the user will see an order screen s40. This enables the user to still adjust their order. 
Many order customizations, such as quantity or color, are not unique to eyeglasses. Amazon.com’s ordering system enables basic customizations (e.g. size, color, quantity) for many thousands of products even after the basic product has been selected and before an order is officially submitted.
If the ordering system was connected to Amazon.com for example (the largest online retailer in the world as of this writing), an order screen would permit adjustments to an order in terms of a range of parameters.
The motive’s for such customizations is to increase customer satisfaction and to better meet customer needs.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Wildsmith as applied to claim 1, in further view of Gottschald (US 5,967,879).
Lacking in Nakamura/Wildsmith is a teaching that barcodes yield information on eyeglass frames.
Gottschald teaches (column 4, lines 60-65) that eyeglass frame information can similarly be obtained from a barcode.
In placing an order based on a barcode placed on an object, it would have likewise been obvious in view of Gottschald to include eyeglass frame information in such an order, for ease of product ordering.

In sum, any product with an optical code thereon could ordered as Nakamura teaches, to make it easy for a customer to place an order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876